Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Applicant’s election without traverse of Group II, claims 1-17 in the reply filed on 4/27/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 18-25 are directed to Invention non-elected without traverse.  Accordingly, claims 18-25 have been cancelled.
Please cancel claims 18-25.
The following is an examiner's statement of reasons for allowance: 
            Claims 1-3, 5-11,13-17 are allowed because SHIZUNO et al., Wojnowski et al., YUN et al., Gardner et al., Jiang et al., or May appear to be the closest prior art reference. However, this references fail to teach a magnetic material directly on the first conductive layer, the magnetic material on the sidewall and over the top surface of the substrate, adjacent to the opening; and a second conductive layer directly on the magnetic material; and a conductive lid over the opening and over the magnetic material that is on the top surface of the substrate, adjacent the opening, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893